Citation Nr: 0514985	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-10 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for herpes ulcer, right eye, with corneal scarring 
and history of herpes keratitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran's claim for 
service connection for herpes ulcer, right eye, with corneal 
scarring and history of herpes keratitis, and assigned a 20 
percent disability rating for this disorder.  The veteran 
filed a timely appeal to the initial disability rating 
assigned by the RO.

When this matter was previously before the Board in July 2003 
it was remanded to the RO for further development, which has 
since been accomplished.  The case is now before the Board 
for appellate consideration.


FINDING OF FACT

The veteran's disability of the right eye rated as herpes 
ulcer, right eye, with corneal scarring and history of herpes 
keratitis, is manifested by loss of visual field ratable as 
5/200 visual acuity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for disability of the right eye, rated as herpes ulcer with 
corneal scarring and history of herpes keratitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.84a, Diagnostic Code 6080 
(2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify & Assist

At the outset, it should be noted that Veterans Claims 
Assistance Act of 2000 (VCAA) eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased initial rating has been properly undertaken.  
In summary, the Board observes that this appeal originated 
from a grant of service connection that occurred before the 
passage of the VCAA.  Applying the recent precedent opinion 
of the VA General Counsel by analogy, the applicable initial 
evaluation did not require another VCAA notice.  

The General Counsel reasoned that under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs (VA), upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. § 
7105(d), upon receipt of a notice of disagreement in response 
to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Here the veteran 
received appropriate notice under the applicable notice and 
duty to assist provisions in effect in 1999 when the claim 
was filed.  Thus, the reasoning applied in the situation 
discussed in VAOPGCPREC 8-03 would be as applicable by 
analogy to the situation in this case where the appeal of the 
initial rating was brought from the June 2001 rating decision 
granting service connection and a 20 percent evaluation from 
August 1999.  

The Board notes that the veteran did receive an acceptable 
VCAA letter in February 2004 pursuant to a Board remand in 
July 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The Board notes the response to the request 
for additional evidence, additional records were provided and 
the veteran was afforded another examination.  Thus the 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
would be substantially complied with on the basis of the 
development completed in this case.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  Having found the applicable 
notice and duty to assist provisions are met in this claim, 
the Board turns its attention to the merits.  


Analysis

The veteran has appealed the 20 percent initial disability 
assigned by the RO for his service-connected herpes ulcer, 
right eye, with corneal scarring and history of herpes 
keratitis.  The RO has evaluated this disorder under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6080, 
pursuant to which the severity of impairment of the field of 
vision is evaluated.  The Rating Schedule provides that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and 3-millimeter white test object.  At least 16 
meridians 22 and 1/2 degrees apart will be charted for each 
eye.  The charts will be made a part of the report of 
examination.  Not less than two recordings, and when 
possible, three will be made.  The minimum limit for this 
function is established as a concentric central contraction 
of the visual field to five degrees.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter. This last test is especially valuable 
in detection of scotoma.  38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.

In this case, the veteran was most recently afforded a VA 
visual examination in October 2004, in response to a Board 
remand.  He had a history of recurrent herpes simplex in the 
right eye and cataract surgery in both eyes in April 2004.  
His right eye could be corrected to 20/30 for near visional 
and 20/100 for far vision.  The assessment included:  a 
history of herpes simplex right eye with central corneal 
scarring; psydophakos, posterior chamber type bilateral; 
optic hypertrophy, mild, bilateral; and refractive error and 
presbyopia.  A Goldman Perimeter Chart dated October 29, 2004 
is included with this examination report.  Although the 
report failed to include concentric contraction of visual 
field values, expressed in numeric percentage terms, there is 
no dispute that the contraction as described on the chart 
would be rated as 5/200 according to the interpretive 
information for the Goldmann visual field charts in the 
rating schedule.  Thus the Board is not injecting its own 
unsubstantiated medical conclusion.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  There is no indication from the 
examiner that the visual field report is invalid for rating 
purposes and should not be relied on.

The Board also observes that the examination conducted in May 
2001 indicated numerous right eye diagnoses, but did not 
distinguish which of these diagnoses were due to his service-
connected right eye disorder and which were due to 
nonservice-connected problems.  The Board instructed that a 
new examination be performed in which the examiner commented 
on "all current manifestations of the veteran's service-
connected right eye condition, distinguishing it from 
disability due to nonservice connected disorders or symptoms 
in the right eye is such a distinction/differentiation is 
possible."  In December 2004 the VA examiner who had 
conducted the October 2004 examination issued an addendum to 
the earlier report observing that the veteran's service 
medical records showed that he suffered from malaria and high 
fevers in service, and then stated that "It is my opinion 
that the elevated temperatures associated with the malaria 
attacks reactivated herpes simplex keratitis and ulceration 
many times."  

The Board observes that in the most recent supplemental 
statement of the case, issued in February 2005, the RO 
attributed all of the findings and diagnoses contained in the 
October 2004 VA examination report as service-connected in 
evaluating the severity of the veteran's disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor and that such manifestations be attributed 
to the service-connected disability).  Thus the rating would 
not be affected since the visual field provided the highest 
available rating and the veteran is service connected only 
for one eye.  Assuming without argument that the 
postoperative cataract is service connected the rating 
schedule provides that rating cannot be combined with other 
ratings for the eye and the postoperative (cataract surgery 
in April 2004) visual acuity was 20/200 uncorrected which 
does not allow for a higher rating.  The other eye is not 
considered in the rating determination as it is not service-
connected and be does not have bilateral blindness.  See 
38 C.F.R. §§ 3.383, 4.14, Diagnostic Code 6029.  


ORDER

Entitlement to an initial disability rating greater than 20 
percent for herpes ulcer, right eye, with corneal scarring 
and history of herpes keratitis is denied.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals




